"W ells, J.
The declaration, in its first count, alleges that the defendant did, “ unlawfully and without justifiable cause, molest, obstruct and hinder the plaintiffs from carrying on ” their business of manufacture and sale of boots and shoes, “ with the unlawful purpose of preventing the plaintiffs from carrying on their said business, and wilfully persuaded and induced a large number of persons who were in the employment of the plaintiffs,” and others “ who were about to enter into ” their employment, “ to leave and abandon the employment of the plaintiffs, without their consent and against their will; ” whereby the plaintiffs lost the services of said persons, and the profits and advantages they would otherwise have made and received therefrom, and were put to large expenses to procure other suitable workmen, and suffered losses in their said business.
This sets forth sufficiently (1) intentional and wilful acts (2) calculated to cause damage to the plaintiffs in their lawful business, (3) done with the unlawful purpose to cause such damage and loss, without right or justifiable cause on the part of the defendant, (which constitutes malice,) and (4) actual damage and loss resulting.
The general principle is announced in Com. Dig. Action on the Case, A.: “ In all cases where a man has a temporal loss or damage by the wrong of another, he may have an action upon the case to be repaired in damages.” The intentional causing of such loss to another, without justifiable cause, and with the malicious purpose to inflict it, is of itself a wrong. This proposition seems to be fully sustained by the references in the case' of Carew v. Rutherford, 106 Mass. 1,10, 11.
In the case of Keeble v. Hickeringill, as contained in a note to Carrington v. Taylor, 11 East, 571, 574, both actions being for damages by reason of frightening wild fowl from the plaintiff’s decoy, Chief Justice Holt alludes to actions maintained for scandalous words which are actionable only by reason of being inju*563lions to a man in his profession or trade, and adds: “ How much more, when the defendant doth an actual and real damage to another when he is in the very act of receiving profit in his employment. Now there are two sorts of acts for doing damage to a man’s employment, for which an action lies ; the one is in respect of a man’s privilege, the other is in respect of his property.” After considering injuries to a man’s franchise or privilege, he proceeds : “ The other is where a violent or malicious act is done to a man’s occupation, profession, or way of getting a livelihood; there an action lies in all cases.” From the several reports of this case it is not clear whether the action was maintained on the -ground that the wild ducks were frightened out of the plaintiff’s decoy, as would appear from 3 Salk. 9, and Holt, 14, 17, 18; or upon the broader one, that they were driven away and prevented from resorting there, as the case is stated in 11 Mod. 74, 130. But the doctrine thus enunciated by Lord Holt covers both aspects of the case; as does his illustration of frightening boys from going to school, whereby loss was occasioned to the master. Of like import is the case of Tarleton v. McGawley, Peake, 205, in which Lord Kenyon held that an action would lie for frightening the natives upon the coast of Africa, and thus preventing them from coming to the plaintiff’s vessel to trade, whereby he lost the profits of such trade.
There are indeed many authorities which appear to hold that to constitute an actionable wrong there must be a violation of some definite legal right of the plaintiff. But those are cases, for the most part at least, where the defendants were themselves acting in the lawful exercise of some distinct right, which furnished the defence of a justifiable cause for their acts, except so far as they were in violation of a superior right in another.
Thus every one has an equal right to employ workmen in his business or service; and if, by the exercise of this right in such manner as he may see fit, persons are induced to leave their employment elsewhere, no wrong is done to him whose employment they leave, unless a contract exists by which such other person has a legal right to the further continuance of their services. If such a contract exists, one who knowingly and intentionally pro*564cures it to be violated may be held liable for the wrong, although ■»e did it for the purpose of promoting-his own business.
One may dig upon his own land for water, or any other purpose, although he thereby cuts off the supply of water from his neighbor’s well. Grreenleaf v. Francis, 18 Pick. 117. It is intimated, in this case, that such acts might be actionable if done maliciously. But the rights of the owner.of land being absolute therein, and the adjoining proprietor having no legal right to such a supply of water from lands of another, the superior right' must prevail. Accordingly it is generally held that no action will lie against one for acts done upon his own land in the exercise of his rights of ownership, whatever the motive, if they merely deprive^ another of advantages, or cause a loss to him, without violating any legal right; that is, the motive in such cases is immaterial. Frazier v. Brown, 12 Ohio State, 294. Chatfield v. Wilson, 28 Verm. 49. Mahan v. Brown, 13 Wend. 261. Delhi v. Youmans, 50 Barb. 316. A similar decision was made in Wheatley v. Baugh, 25 Penn. State, 528 ; but the suggestion in Grreenleaf v. Francis was approved so far as this, namely, that malicious acts without the justification of any right, that is, acts of a stranger, resulting in like las§ or damage, might be actionable; and the case of Parker v. Boston § Maine Railroad, 3 Cush. 107, was referred to as showing that such loss of advantages previously enjoyed, although not of vested legal right, might be a ground of damages recoverable against one who caused the loss without superior right or justifiable cause.
Every one has a right to enjoy the fruits and advantages of his own enterprise, industry, skill and credit. He has no right to be protected against competition; but he has a right to be free from malicious and wanton interference, disturbance or annoyance. If disturbance or loss come as a result of competition, or the exercise of like rights by others, it is damnum absque injurié, unless some superior right by contract or otherwise is interfered with. But if it c):me from the merely wanton or malicious acts of others, without the justification of competition or the service of any interest or lawful purpose, it then stands upon a different footing, and .falls within the principle of the authorities first referred to.
*565It is a well settled principle, that words, not actionable in themselves as defamatory, will nevertheless subject the party to an action for any special damages that may occur to another thereby. Bac. Ab. Slander, C. The same is true of words spoken in relation to property, or the title thereto, whereby the party is defeated of a sale, or suffers damage in any way. Bac. Ab. Action on the Case, I. Com. Dig. Action on the Case, C. So also, if, by a wrongful claim of title or lien, the owner is prevented from perfecting a sale, or a purchaser from obtaining delivery to himself of goods, an action will lie. Green v. Button, 2 Cr., M. & R. 707.
In all these cases, the damage for which the recovery is had is not the loss of the value of actual contracts by reason of their non-fulfilment, but the loss of advantages, either of property or of personal benefit, which, but for such interference, the plaintiff would have been able to attain or enjoy. Indeed, it has been held that loss by the breach of contract, or the wrongful conduct of another than the defendant, would not be recoverable as damages under a per quad. Vicars v. Wilcocks, 8 East, 1. Morris v. Langdale, 2 B. & P. 284. Bac. Ab. Slander, C.
This doctrine has been doubted, especially in Lumley v. Gye, 2 El. & Bl. 216, 239, where the case of Newman v. Zachary, Aleyn, 3, is cited to the contrary. That was an action on the case, maintained for wrongfully representing to the bailiff of a manor that a sheep was an estray, in consequence of which it was wrongfully seized; the reason for the decision being, “ because the defendant, by his false practice, hath created a trouble, disgrace and damage to the plaintiff.” But the distinction is unimportant in a case like the present, where the damage to the plaintiffs is alleged to have been the direct result of the wrongful conduct of the defendant, and so intended by him ; except that it is significant of the point that the existence and defeat of rights by contract are not essential to the maintenance of an action for mali clous wrong, when the defendant has no pretext of justifiable cause.
The case of Green v. Button, 2 Cr., M. & R. 707, is especially 'su point in this connection. The defendant, by means of a false *566claim of a lien, and of words discrediting the plaintiff, induced one who had sold goods to the plaintiff to refuse to deliver them, whereby he was injured in his business. The court, alluding to the doubts that had been expressed as to Vicars v. Wilcocks and Morris v. Langdale, and without deciding that question, distinguished the case under consideration, on the ground that, the goods not having been paid for, there was no absolute contract to deliver, upon which the plaintiff could have his remedy against the seller; that is, as the delivery was prevented by the wrongful conduct of the defendant, and there was no binding contract broken by the seller, therefore the plaintiff was entitled to recover in his action on the case per quad.
In Gunter v. Astor, 4 J. B. Moore, 12, an action was maintained for enticing away workmen from their employment for a piano manufacturer. They were not hired for a limited time, but worked by the piece. The discussion indicates that damages were considered to be recoverable for the breaking up or disturbance of the business of the plaintiff, whereby he suffered the loss of his usual profits for a long period. The grounds of damage were apparently regarded as altogether independent of the mere loss of any contracts with the workmen.
In Benton v. Pratt, 2 Wend. 385, it is held that proof of loss by the plaintiff of what he would otherwise have obtained, though there was no contract for it which he could enforce, will sustain an action for the wrongful conduct by which the loss was occasioned.
The difficulty in such cases is to make certain, by proof, that there has been in fact such loss as entitles the party to reparation ; but that difficulty is not encountered in the present stage of this case, where all the facts alleged are admitted by the demurrer. The demurrer also admits the absence of any justifiable cause whatever. This decision is made upon the case thus presented, and does not apply to a case of interference by way of friendly advice, honestly given; nor is it in denial of the right of free expression of opinion. We have no occasion now to consider what would constitute justifiable cause.
*567The second and third counts recite contracts of the plaintiffs with their workmen for the performance of certain work in tht manufacture of boots and shoes ; and allege that the defendant, well knowing thereof, with the unlawful purpose of hindering and preventing the plaintiffs from carrying on their business, induced said persons to refuse and neglect to perform their contracts, whereby the plaintiffs suffered great damage in their business.
It is a familiar and well established doctrine of the law upon the relation of master and servant, that one who entices away a servant, or induces him to leave his master, may be held liable in damages therefor, provided there exists a valid contract for continued service, known to the defendant. It has sometimes been supposed that this doctrine sprang from the English statute of laborers, and was confined to menial service. But we are satisfied that it is founded upon the legal right derived from the contract, and not merely upon the relation of master and servant; and that it applies to all contracts of employment, if not to contracts of every description.
In Hart v. Aldridge, Cowp. 54, it was applied to a case very much like the present.
In Gunter v. Astor, 4 J. B. Moore, 12, it was applied to the enticing away of workmen not hired for a limited or constant period, but who worked by the piece for a piano manufacturer.
In Sheperd v. Wakeman, Sid. 79, it was applied to the loss of a contract of marriage by reason of a false and malicious letter claiming a previous engagement.
In Winsmore v. Greenbank, Willes, 577, the defendant was held liable in damages for unlawfully and unjustly “ procuring, enticing and persuading ” the plaintiff’s wife to remain away from him, whereby he lost the comfort and society of his wife, and the profit and advantage of her fortune.
In Lumley v. Gye, 2 El. & Bl. 216, the plaintiff had engaged Miss Wagner to sing in his opera, and the defendant knowingly induced her to break her contract and refuse to sing. It was objected that the action would not lie, because her contract was merely executory, and she had never actually entered into the service of the plaintiff; and Coleridge, J., dissented, insisting *568that the only foundation for such an action was the statute of laborers, which did not apply to service of that character; but after full discussion and deliberation it was held that the action would lie for the damages thus caused by the defendant.
In Boston Glass Manufactory v. Binney, 4 Pick. 425, which was for inducing workmen, skilled in several departments of glass- . making, to leave the employment of the plaintiff, it was not suggested that the defendants would not have been liable if there had been an existing contract between the plaintiff and the workmen.
Upon careful consideration of the authorities, as well as of the principles involved, we are of opinion that a legal cause of action is sufficiently stated in each of the three counts of the declaration.

Demurrer overruled.